Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-25 are presented for examination.
Applicants’ drawings and preliminary amendment filed November 11, 2019 and the information disclosure statement filed March 11, 2020 have been received and entered.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 24 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the treatment of heart with the administration of Compound 1, does not reasonably provide enablement for the prophylaxis or prevention of heart failure with administration of Compound 1.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
In re Wands, 8 USPQ2d 1400 (Fed. Cir., 1988) as to undue experimentation.
The factors include:
1) the quantity of experimentation necessary
2) the amount of direction or guidance provided
3) the presence or absence of working examples
4) the nature of the invention
5) the state of the art
6) the relative skill of those in the art
7) the predictability of the art and 
8) the breadth of the claims
The instant specification fails to provide guidance that would allow the skilled artisan background sufficient to practice that instant invention without resorting to undue experimentation in view of further discussion below.
The nature of the invention, state of the prior art, relative skill of those in the art and the predictability of the art
The claimed invention relates to a method for prophylaxis (prevention) of heart failure comprising the administration of Compound 1. 
The relative skill of those in the art is generally that of a Ph.D. or M.D.
There are no known preventive therapies for heart failure in the art.

The breadth of the claims
The claims are very broad and inclusive of any “causes” of heart failure. 
The amount of direction or guidance provided and the presence or absence of working examples
There are no examples showing the instant compound 1 will, in fact, prevent heart failure in a subject not presently at risk of or predisposed to developing such a condition.  No examples showing the instant compound 1 is administered to a healthy subject not having heart failure, and the administration of the instant compound 1 will prevent the subject from becoming afflicted with heart failure during its lifetime.  Current modes of treatment are known, but there are no known agents, which can be, prevent the causes of heart failure in a healthy subject.
The quantity of experimentation necessary
Applicants have failed to provide guidance as to which cause would be prevented for heart.  The skilled artisan would expect the interaction of a particular drug in the prevention of causes of heart failure to be very specific and highly unpredictable absent a clear understanding of the structural and biochemical basis of the agent.  The instant specification sets forth no such understanding nor any criteria for extrapolating beyond the administration of the compound 1.  Even for the data presented, no direction is provided to prevent specific causes of heart failure.  Absent reasonable a priori expectations of success, one skilled in the art would have to test extensively many conditions that may lead to heart failure to discover which cause is prevented.  Since each prospective embodiment, as well as future embodiments as the art progresses, would .
Claim 24 is not allowed.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 24 are rendered indefinite because the claims do not disclose the name or structure of Compound 1. 
The remaining claims 2-23 and 25 are rendered indefinite to the extent that they incorporate the above terminology.
Claims 1-25 are not allowed.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 24 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 24 and 25 are rendered indefinite by the phrase “use of” which is not an acceptable claim language used in the U.S. Patent Office and is normally rejected under 35 U.S.C. 101, but since the Examiner understands the claims are “method of use”, then the rejection is made under 35 USC 112(b) or 35 USC 112 (pre-AIA ), second paragraph.
Claims 24 and 25 are not allowed.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 9-15, 17, 19 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Takahashi et al. (9,822,069 B2) with PCT publication (priority) date of June 4, 2015 of PTO-1449.

As for the heart failure with reduced ejection fraction (HFREF), the improvement of the left ventricle function, prevents progression of myocardial wall thinning, inhibits cardiomyocyte cell death, reduces infarct size, reduces hypertrophy in the heart tissue, improves myocardial wound healing, and reduces ventricular fibrosis, a product of identical chemical composition cannot have mutually exclusive properties.  A chemical composition and its properties are inseparable.  If the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (see In re Spada, 911 F.2d 705, 709, 15 USPQ 2d 1655, 1658 (Fed. Cir. 1990)). In the instant application, the aforesaid treatment of heart failure and underlined symptoms with the active agent is anticipates by Takahashi et al. since the active agent possesses the same identical chemical structure.
Clearly, the cited reference anticipates the applicants’ instant invention; therefore, applicants’ instant invention is unpatentable.
Claims 1-5, 9-15, 17, 19 and 20 are not allowed.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (9,822,069 B2) in view of Gottlieb et al., “The Effects of Diuresis on the .
Takahashi et al. were discussed above supra for the administration of 1-((3S,4R)-4-(2,6-difluoro-4-methoxyphenyl)-2-oxopyrrolidin-3-yl)-3-phenylurea for the treatment of heart failure and heart failure results from myocardial infarction.
The instant invention differs from the cited reference in that the cited reference does not teach the addition of a second agent known to treat heart failure.  However, the secondary reference, Gottlieb et al., teaches loop diuretics furosemide and torsemide are well-known to be administered to patients with heart failure, and heart failure resulting from heart failure ejection fraction (see the abstract).  Clearly, one skilled in the art would have assumed the combination of two individual agents, each well-known to treat heart failure, into a single composition would give an additive effect in the absence of evidence to the contrary.
Claims 1, 22 and 23 are not allowed.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN E WEDDINGTON whose telephone number is (571)272-0587.  The examiner can normally be reached on M-F 1:30-10:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



KEVIN E. WEDDINGTON
Primary Examiner
Art Unit 1629



/KEVIN E WEDDINGTON/Primary Examiner, Art Unit 1629